Per Curiam.
AFFIRMED . Appellant is warned that any future filings that this court determines to be frivolous may result in the imposition of sanctions, including a prohibition against any further pro se filings in this court and a referral to the appropriate institution for disciplinary procedures as provided in section 944.279, Florida Statutes (2018) (providing that a prisoner who is found by a court to have brought a frivolous or malicious suit, action, claim, proceeding, or appeal is subject to disciplinary procedures pursuant to the rules of the Department of Corrections).
Rowe, Bilbrey, and Kelsey, JJ., concur.